          Case 3:17-cv-30078-FDS Document 96 Filed 05/08/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                          :
JOHN J. SMITH, JR.,                       :
           Plaintiff,                     :                  C.A. No.: 3:17-CV-30078
                                          :
v.                                        :
                                          :
THE CITY OF HOLYOKE, OFFICERS             :
JAMES PARNELL, CRYSTAL MANZI,             :
SAMUEL DELVALLE AND MSP TROOPER :
THIAGO O. MIRANDA,                        :
                                          :
                        Defendants        :
__________________________________________:




         MOTION OF CHARLES J. EMMA, COUNSEL FOR DEFENDANTS THE CITY

         OF HOLYOKE, JAMES PARNELL AND SAMUEL DELVALLE, TO APPEAR

                TELEPHONICALLY AT JUNE 15, 2020 STATUS CONFERENCE



   Charles J. Emma, counsel for Defendants The City of Holyoke, James Parnell and Samuel

Delvalle requests permission to appear telephonically at the June 15, 2020 Status Conference.

Mr. Emma, age 64 has asthma, therefore, he is considered “high risk” for Covid-19.

Accordingly, Mr. Emma will not enter a public building until it is abundantly clear that it is safe

to do.

   Since the June 15, 2020 conference is a Status Conference, it is not anticipated that matters

other than future case events and scheduling will be discussed. Therefore, no prejudice will inure

to any party if Mr. Emma is permitted to attend telephonically.


                                                 1
          Case 3:17-cv-30078-FDS Document 96 Filed 05/08/20 Page 2 of 2



   Wherefore, Charles J. Emma requests permission to appear telephonically (or through

videoconferencing if preferred by the Court).

Respectfully submitted:

  /s/ Charles J. Emma,
Charles J. Emma BBO # 542126
PO Box 510040
Punta Gorda, Florida, 3951
413-297-6367 CharlesEmmaLaw@gmail.com
Dated: May 8, 2020
Counsel for the Defendants City of Holyoke, Officer James Parnell
 and Officer Samuel Delvalle


                                   CERTIFICATE OF SERVICE

        (for: MOTION OF CHARLES J. EMMA, COUNSEL FOR DEFENDANTS THE CITY

           OF HOLYOKE, JAMES PARNELL AND SAMUEL DELVALLE, TO APPEAR

                  TELEPHONICALLY AT JUNE 15, 2020 STATUS CONFERENCE)



I, Charles J. Emma, do hereby certify that on May 8, 2020 I served MOTION OF CHARLES J.

EMMA, COUNSEL FOR DEFENDANTS THE CITY OF HOLYOKE, JAMES PARNELL

AND SAMUEL DELVALLE, TO APPEAR TELEPHONICALLY AT JUNE 15, 2020

STATUS CONFERENCE by filing through the ECF system and notice will be sent

electronically to the registered participants as identified on the notice of electronic filing (NEF).




                                                  2
